Citation Nr: 1144916	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of surgery for left varicocele.

2.  Entitlement to service connection for a claimed hip disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a claimed leg condition, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1983 to September 1987.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions by the RO.  

In a December 2008 rating decision, the RO increased the rating for the service-connected residuals of surgery for a left varicocele from noncompensable to 10 percent, effective on July 28, 2006 (the date of the claim).  

Since the assignment of this disability rating during the appeal does not constitute a full grant of the benefit sought, the issue concerning the degree of disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a March 2009 rating decision, the RO granted service connection for a bilateral hearing loss; thus, this matter is no longer on appeal.  

The Veteran testified at a hearing held at the RO in July 2008.  He later testified via a videoconference hearing from the RO before the undersigned Veterans Law Judge in April 2010.  A transcript of each hearing is of record.  

In a July 2010 decision, the Board granted service connection for tinnitus and service connection for erectile dysfunction on a secondary basis.   

In a May 2011 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating, foe left lower extremity radiculopathy and assigned a 10 percent rating, and for major depression and assigned a 10 percent rating.  Thus, these matters are no longer on appeal.  



FINDINGS OF FACT

1.  The service-connected residuals of surgery for left varicocele is shown to be manifested by occasional left groin pain and tenderness and a recurrent left varicocele without related urinary tract infection, a recurrent symptomatic infection requiring drainage and/or frequent hospitalization or the need for continuous intensive management or poor renal function.  

2.  The Veteran is not shown to have a separate and distinct hip condition that had its clinical onset during service or was caused or aggravated by a service-connected disability.     

3.  The currently demonstrated left knee degenerative changes is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service or to have been caused or aggravated by the service-connected degenerative disc disease of the lumbar spine or left lower leg radiculopathy.      

4.  The Veteran is not shown to have a separate and distinct leg condition that had its clinical onset during service or was caused or aggravated by a service-connected degenerative disc disease of the lumbar spine or left lower leg radiculopathy.      
      



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of surgery for left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b including Diagnostic Code 7525 (2011). 

2.  The Veteran does not have a hip disability due to disease or injury that was incurred in or aggravated by service; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

3.  The Veteran is not shown to have a leg disability, to include degenerative changes of the left knee, due to disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided the VCAA notice letters to the Veteran in August 2006, October 2006, March 2007, June 2008, and July 2010.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters dated in August 2006 and June 2008 provided this notice.  The claims were readjudicated in December 2008 and May 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from February 2009 to May 2011 and the Veteran's Social Security Administration (SSA) disability records are associated with the claims folder.  

Private records from Dr. G., Dr. B.L., Dr. H.M., Dr. G.M. and Dr. P.E.  were obtained and associated with the claims folder.  In August 2006, October 2006, May 2007, August 2008, and June 2011, the Veteran informed the RO that he had no additional evidence to submit in support of his claim.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in August 2006 and November 2010 to obtain medical evidence as to the severity of the service-connected residuals of the left varicocele surgery.    

The Veteran underwent VA examinations in November 2010 and December 2010 to obtain medical evidence as to the nature and etiology of the claimed hip and leg disabilities.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to an increased rating for residuals of left varicocele surgery

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Pursuant to applicable law and regulation, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Therefore, where diagnostic codes referred the decisionmaker to the specific areas of dysfunction, only the predominant area of dysfunction should be considered for rating purposes.  

Moreover, since the areas of dysfunction described did not cover all symptoms resulting from genitourinary diseases, specific diagnoses might include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a (2011).

The Veteran's service-connected residuals of left varicocele surgery are rated as for chronic epididymo-orchitis, on the basis of urinary tract infection.  A 10 percent evaluation for urinary tract infection is warranted where there is a need for long- term therapy, with 1 to 2 hospitalizations per year and/or a requirement for intermittent intensive management.  A 30 percent evaluation, under those same criteria, requires demonstrated evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or a requirement for continuous intensive management.  If the urinary tract infection results in poor renal function, it is rated as renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b including Diagnostic Code 7525 (2011).

Diagnostic Code 7525 provides that chronic epididymo-orchitis with tubercular infections is rated in accordance with §§ 4.88b or 4.89, whichever is appropriate.  38 C.F.R. § 4.155b including Diagnostic Code 7525.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The RO assigned a 10 percent rating to the service-connected residuals of left varicocele surgery beginning on July 28, 2006 under Diagnostic Code 7525, rated as urinary tract infection.   

As provided under 38 C.F.R. § 4.115(a), urinary tract infection not involving poor renal function is rated as 30 percent disabling when there is recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.

The medical evidence establishes that the service-connected residuals of left varicocele surgery is manifested by complaints of occasional left groin pain with findings of a recurrent varicocele on the left and tenderness of the left spermatic cord.  See the VA examination reports dated in November 2010 and August 2006.  The 10 percent rating was assigned by the RO based upon these findings.  

A rating in excess of 10 percent is not warranted under the criteria for rating urinary tract infection.  There is no evidence that the Veteran had urinary tract infections.  

An April 2011 VA primary care record indicates that the Veteran reported having no history of urinary tract infections. He did not have a history of dysuria, hematuria, nocturia, frequency, polyuria, decreased force on urination, hesitancy or incontinence.  

An August 2006 VA examination report indicated that the Veteran denied having urinary tract infections.  

The disability has not required drainage, frequent hospitalization, and/or continuous intensive management.  The evidence of record shows that the Veteran was followed by his urologist once a year.  See the treatment records by Dr. P.E.  

The urology treatment records dated in May 2003, June 2004, June 2005 and June 2006 indicate that the Veteran had no voiding complaints, flank pain or hematuria.  Urinalysis was negative.  

The VA examination reports and treatment records and the records from the private urologist show no evidence of poor renal function.  As noted, urinalysis was negative.  

The medical evidence shows that the service-connected residual of the left varicocele surgery caused erectile dysfunction.  This issue was addressed in the July 2010 decision.  

In light of the foregoing, the Board finds that the schedular requirements for an increased rating in excess of 10 percent are not met for the residuals of the surgery to the left varicocele.  

There is no evidence that this disability causes recurrent symptomatic infection requiring drainage or frequent hospitalization or requires continuous intensive management.  Therefore, an increased rating in excess of 10 percent under Diagnostic Code 7525 is not warranted for any part of the rating period.

Pursuant to applicable law and regulation, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  

Therefore, where diagnostic codes referred the decisionmaker to the specific areas of dysfunction, only the predominant area of dysfunction should be considered for rating purposes.  

Moreover, since the areas of dysfunction described did not cover all symptoms resulting from genitourinary diseases, specific diagnoses might include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a (2011).

The record shows that the Veteran had symptoms of urinary frequency, and the Board has considered the rating criteria for urinary frequency.  However, a higher rating in excess of 10 percent is not warranted since the evidence does not show urinary frequency with a daytime voiding interval between one and two hours or awakening to void three to four times per night.  

The record shows that the Veteran reported a daytime voiding interval of three hours and voiding from none to 1 time at night.  See the VA examination report dated in November 2010 and the treatment records from the private urologist.   

In reaching this determination, the Board has taken into consideration the recent holding of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, based on a review of the entire evidence of record, the Board is of the opinion that the Veteran's service-connected residuals of the left varicocele surgery have not undergone varying and distinct levels of severity over the course of the entire time the increased rating claim has been pending sufficient to warrant the assignment of varied, or "staged" ratings.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected residuals of the left varicocele surgery.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The demonstrated manifestations are contemplated by the provisions of the rating schedule. Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

Accordingly, the Board finds no basis for referring the case for an extraschedular evaluation.  

In summary, on this record, the Board concludes that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected residuals of the left varicocele surgery.   


III.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under the former provisions, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his hip and leg disabilities are secondary to his service-connected disabilities.   He contends that the service-connected degenerative disc disease of the lumbar spine has caused hip and leg conditions.   

In a May 2011 rating decision, service connection was granted for degenerative disc disease of the lumbar spine and a 10 percent rating was assigned under Diagnostic Code 5242.  The 10 percent rating contemplates the symptoms of back pain including radiating pain.  

The General Rating Formula for rating spine disabilities indicates that the rating formula contemplates the spine disabilities with or without symptoms such as pain including radiating pain, stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Service connection also was granted for left lower extremity radiculopathy and a 10 percent rating was assigned under Diagnostic Code 8520.  The 10 percent rating for the left lower extremity radiculopathy contemplates constant sometimes excruciating pain, loss of reflexes, muscle atrophy, and sensory disturbances due to neuritis, and dull and intermittent pain due to neuralgia.  See 38 C.F.R. §§ 4.123 and 4.124 and 4.124a, Diagnostic Code 8520. 

Accordingly, to the extent that the symptoms of hip and leg pain including the radiating pain are contemplated by the 10 percent ratings under Diagnostic Codes 5242 and 8520, any additional and/or separate rating for the symptoms of hip pain and leg pain are prohibited under 38 C.F.R. § 4.14.     

The rating of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service- connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

There is competent evidence of left knee disability.  There is medical evidence of diagnoses of a left knee osteochondral defect and mild degenerative changes.  

However, the medical evidence shows that this left knee disability was caused by a 2004 post service injury.  See the treatment records from the S.H. Clinic dated in 2004 and 2005; the December 2005 operative report from the A.B.M. hospital; the private treatment records from Dr. G.M. dated in 2006 and 2007; the private treatment records from Dr. B.A.H. dated from 2004 to 2007; the emergency room records for treatment after the left knee injury dated in August 2004; and the December 2010 VA examination report.  

The December 2010 VA examination report indicated that the examiner opined that the left knee disability was due to previous trauma and was completely not related to service.       

There is no competent evidence that causally links the current left knee disability to the service-connected degenerative disc disease of the lumbar spine or to the left lower extremity radiculopathy or to a documented event or incident of the Veteran's period of service.  Nor is there competent evidence which establishes that the service-connected degenerative disc disease of the lumbar spine or the left lower extremity radiculopathy aggravates the left knee disability.  

Moreover, there is no evidence of current hip or leg disability other than the identified left knee disability.  The Veteran was afforded a VA examination in December 2010 to determine whether he had separate hip and leg disabilities that were caused by the service-connected low back disability.  

The VA examination report noted that the Veteran reported having bilateral hip pain since he began having back pain while in service.  The Veteran reported that his hip pain radiated down from the low back region and that this pain was present when the back pain was present.  

Significantly, the VA examiner indicated that the Veteran described classic radiculopathy into each hip and leg regions, greater in the left leg.  The examiner also noted that the Veteran denied having any injuries to the hips, knees, ankles or any of the bones or muscles in the joints in the lower extremities while in service.  

The examination revealed that there was limited and painful motion of the left knee.  There was tenderness to the left knee with slight swelling.  There was slight decrease in strength which was 4+/5 in the left quadriceps region.  The examiner did not believe this decrease in strength was necessarily from any spinal condition.  

An examination of the lower extremities was otherwise normal (other than the findings pertinent to the left knee).  There was a normal range of motion of the hips, right knee and ankles.  All of the joints in the lower extremities were stable on examination without any significant bony or neurological involvement.  There was no other muscle weakness besides the posttraumatic weakness in the left quadriceps and thigh region which the examiner noted was from the significant trauma to the left knee.  An X-ray examination of the hips did not show any joint space abnormality.  

The VA examiner opined that there was no specific diagnosis referable to either hip.  The examiner believed that the hip pain was from the radiculopathy from the degenerative disc disease.  The examiner concluded that there were no other joint abnormalities, bone abnormalities, or muscle abnormalities that are attributed to his low back condition.  

The VA examiner added that the low back condition had not facilitated any sort of degenerative process in the lower extremities.  The examiner believed that the Veteran's symptoms and complaints of pain when referring to the hip were actually radiculopathy.  The examiner stated that the left knee disability was completely unrelated to the Veteran's service.  

Significantly, the current symptoms of hip pain are shown to be attributable to the service-connected degenerative disc disease of the lumbar spine and the radiculopathy of the left lower extremity.  As noted, the currently assigned 10 percent ratings under Diagnostic Codes 5242 and 8520 contemplate the symptoms of pain in the hips and legs.  

There is no medical evidence of record showing that the Veteran has a separate and distinct hip or leg disability that is due to the service-connected lumbar spine disability or another injury or event of his service.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The preponderance of the evidence is against the finding that the Veteran has a current disability of the bilateral hips or legs that can be linked to a disease or injury in service or a service-connected disability.  The medical evidence of record establishes that the left knee disability is due to a post-service injury and is not caused or aggravated by the service-connected lumbar spine disability.    

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

An increased rating in excess of 10 percent for the service-connected residuals of the left varicocele surgery is denied.  

Service connection for a claimed bilateral hip condition is denied.  

Service connection for a bilateral leg disorder to include left knee degenerative changes is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


